                       UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA

 RICHARD ASHTON OSLUND,                              Crim. No. 03-151 (JRT/FLN)

                                Petitioner,

 v.                                                MEMORANDUM OPINION
 UNITED STATES OF AMERICA,


                               Respondent.


      Erica H. MacDonald, United States Attorney, Lisa D. Kirkpatrick and
      Andrew R. Winter, Assistant United States Attorneys, UNITED STATES
      ATTORNEY’S OFFICE, 300 South Fourth Street, Suite 600, Minneapolis,
      MN 55415, for petitioner.

      Richard D. Richman, P.O. Box 16643, St. Louis Park, MN 55416, for
      respondent.



      Petitioner Richard Oslund brought a motion under 28 U.S.C § 2255, challenging his

sentence under Johnson v. United States,135 S. Ct. 2551, 2557 (2015). Oslund asserts that,

at his sentencing in 2004, the court relied on the unconstitutional residual clause of the

Armed Career Criminal Act (“ACCA”) to find that his prior conviction for second-degree

burglary was a violent felony. The Court found that Oslund brought a valid challenge

under Johnson but denied his motion under the concurrent-sentence doctrine. On appeal,

the Eighth Circuit remanded to this Court to determine whether Oslund has shown by a

preponderance of the evidence that that the sentencing court relied on the residual clause

of the ACCA in finding that his prior second-degree burglary conviction was a violent

                                              1
felony. Based on a thorough review of the record and the relevant background legal

environment, the Court will find that he has.

                                     BACKGROUND

       In 2004, Oslund was convicted by a jury of three Counts: (I) Robbery Affecting

Interstate Commerce in violation of 18 U.S.C. § 1951; (II) Murder with a Firearm During

a Robbery Affecting Interstate Commerce in violation of 18 U.S.C. § 924 (c)(1)(A), (j)(1);

and (III) Felon in Possession of a Firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(e)(1).

United States v. Oslund, No. CR 03-151 (JRT/FLN), 2017 WL 4621280, at *1 (D. Minn.

Oct. 13, 2017).

       At the time of Oslund’s sentencing, the ACCA provided that a person convicted of

being a felon in possession of a firearm with three prior convictions for serious drug

offenses or violent felonies was subject to a sentencing enhancement. 18 U.S.C. §§ 922(g),

924(e)(1). The ACCA defined “violent felony” as:

              any crime punishable by imprisonment for a term exceeding
              one year, or any act of juvenile delinquency involving the use
              or carrying of a firearm, knife, or destructive device that would
              be punishable by imprisonment for such term if committed by
              an adult, that–
              (i)    has as an element the use, attempted use, or threatened
                     use of physical force against the person of another; or
              (ii)   is burglary, arson, or extortion, involves use of
                     explosives, or otherwise involves conduct that
                     presents a serious potential risk of physical injury to
                     another . . . .
18 U.S.C. § 924(e)(2)(B) (emphasis added). The “otherwise” clause of § 924(e)(2)(B)(ii)

is also known as the “residual clause.”



                                                2
       In accordance with the recommendation in the presentence investigation report, U.S.

District Judge James Rosenbaum found that Oslund was an armed career criminal under

the ACCA based on three prior convictions: (1) second-degree sale of a controlled

substance; (2) first-degree sale of a controlled substance; and (3) second-degree burglary.

Oslund, 2017 WL 4621280, at *1. Applying the sentencing enhancement for armed career

criminals, Judge Rosenbaum sentenced Oslund to a term of life imprisonment for Count

III. Id. He also sentenced Oslund to 240 months’ imprisonment for Count I (robbery) and

an additional term of life imprisonment for Count II (murder). Id. Judge Rosenbaum

ordered that Oslund’s life sentence for murder would run consecutively to his sentence for

the other Counts. Id. In finding that Oslund’s prior conviction for second-degree burglary

was a “violent felony,” Judge Rosenbaum did not specify whether he relied on the ACCA’s

enumerated offenses clause or the residual clause. Id. at *6, n.6.

       Oslund appealed his convictions and sentencing on several grounds, and the Eighth

Circuit affirmed. United States v. Oslund, 453 F.3d 1048 (8th Cir. 2006), cert. denied, 549

U.S. 1088 (2006). In 2007, Oslund brought a pro se motion to vacate, set aside, or correct

his sentence pursuant to 28 U.S.C. § 2255. Oslund, 2017 WL 4621280, at *2. The court

denied the motion. Id.

       In 2015, the United States Supreme Court held that the residual clause of the ACCA

was unconstitutionally vague in violation of due process. Johnson, 135 S. Ct. at 2557. The

Supreme Court subsequently held that the rule announced in Johnson was retroactive upon

collateral review. Welch v. United States, 136 S. Ct. 1257, 1264-65 (2016).




                                             3
       In June 2016, Oslund filed a second § 2255 motion (the “Motion”), this time

challenging his ACCA sentencing enhancement under Johnson.                     Oslund, 2017 WL

4621280, at *2. The Eighth Circuit held that Oslund made a prima facie showing that his

Petition satisfied § 2255(h)(2) because the record available did not show whether the

sentencing court found that Oslund’s second-degree burglary was a “violent felony” based

on the residual clause or the enumerated offenses clause of 18 U.S.C. § 924(e). (J. of

USCA at 1-2, Aug. 30, 2016, Docket No. 169.) Accordingly, the Eighth Circuit granted

Oslund authorization to file his successive § 2255 motion. (Id.)

       In October 2017, the Court denied Oslund’s Motion. Oslund, 2017 WL 4621280,

at *7. Although the Court found that Oslund had set forth a valid challenge under Johnson,

it declined to consider the merits of the Motion under the concurrent-sentence doctrine. Id.

at *5. In finding that Oslund had made a valid challenge under Johnson, the Court relied

on United States v. McArthur, 850 F.3d 925, 939-940 (8th Cir. 2017), where the Eighth

Circuit held that Minnesota’s third-degree burglary statute was broader than the generic

definition of burglary set forth in Taylor v. U.S., 495 U.S. 575 (1990), and therefore did

not qualify under the ACCA’s enumerated offenses clause.1 Id. at *6 n.6. Because

Minnesota’s second-degree burglary statute, Minn. Stat. § 609.582, subd. 2, contained

similar language, the Court found that it also did not qualify as a “violent felony” under

the enumerated clause. Id. The Court stated that, “while at sentencing the judge did not



       1
          Under Taylor, “a person has been convicted of burglary for purposes of a § 924(e)
enhancement if he is convicted of any crime, regardless of its exact definition or label, having the
basic elements of unlawful or unprivileged entry into, or remaining in, a building or structure, with
intent to commit a crime.” 495 U.S. at 599.
                                                 4
explicitly state that he applied the residual clause when finding [that] Oslund’s second-

degree burglary conviction was a ‘violent felony,’ where the record is unclear the petitioner

must only show that Section 924 does not authorize the sentence imposed” under Johnson.

Id. (collecting cases).

       Oslund appealed the denial of his Motion on October 23, 2017. (Notice of Appeal,

Oct. 23, 2017, Docket No. 191.) While his appeal was pending, the Eighth Circuit held

that a petitioner relying on Johnson must “show by a preponderance of the evidence that

the residual clause led the sentencing court to apply the ACCA enhancement.” Walker v.

United States, 900 F.3d 1012, 1015 (8th Cir. 2018). In so holding, the Eight Circuit stated

that “[t]he mere possibility that the sentencing court relied on the residual clause is

insufficient to satisfy” the petitioner’s burden of “showing that he is entitled to relief under

§ 2255.” Id. (citing United States v. Washington, 890 F.3d 891, 896 (10th Cir. 2018); Kress

v. United States, 411 F.2d 16, 20 (8th Cir. 1969) (per curiam)).

       Following Walker, the Eighth Circuit remanded to this Court to determine whether

Oslund has shown by a preponderance of the evidence that the sentencing court relied on

the residual clause in Oslund’s case. Oslund v. United States, 751 F. App’x 961, 962 (8th

Cir. 2019). The Eighth Circuit did not consider application of the concurrent-sentence

doctrine. Id.

                                       DISCUSSION

       The Court must determine whether Oslund has shown by a preponderance of the

evidence that the sentencing court relied on the residual clause of the ACCA when

classifying Oslund’s prior conviction for second-degree burglary as a violent felony.

                                               5
Because the sentencing court in this case did not indicate whether it relied on the

enumerated offenses clause or the residual clause, the Court will consider the relevant

background legal environment. See Walker, 900 F.3d at 1015 (“Where the record or an

evidentiary hearing is inconclusive, the district court may consider ‘the relevant

background legal environment at the time of . . . sentencing’ to ascertain whether the

movant was sentenced under the residual clause.” (quoting Washington, 890 F.3d at 896)).

       At the time of Oslund’s sentencing, the Eighth Circuit had not yet decided whether

Minnesota’s burglary statute satisfied the generic definition of burglary set out in Taylor.

The government nonetheless argues that, prior to McArthur, courts and parties assumed

that Minnesota burglary fell within the scope of the generic definition. Notably, in

McArthur, the Eighth Circuit explicitly rejected the argument that it had previously held

that Minnesota burglary qualified as a violent felony under the enumerated offenses clause:

              The government argues that we have ruled already that
              convictions under § 609.582, subd. 3, qualify as violent
              felonies. But the cases on which the government relies are
              inapposite. The decision in United States v. Sonczalla, 561
              F.3d 842, 846 (8th Cir. 2009), concerned an earlier version of
              the third-degree burglary statute, enacted in 1986, that did
              not contain the second          alternative       in the current
              statute. See Minn. Stat. Ann. § 609.582, subd. 3
              (1986). United States v. Constantine, 674 F.3d 985, 990 (8th
              Cir. 2012), did hold that § 609.582, subd. 3, “qualifies as a
              ‘violent felony’ under 18 U.S.C.§ 924(e)(2)(B)(ii).”
              But Constantine cited Sonczalla, which involved the 1986
              statute and thus addressed only one of the two statutory
              alternatives. Constantine also relied on precedent suggesting
              that burglary convictions qualified as violent felonies under
              the “residual clause” of § 924(e)(2)(B)(ii), id., but the Supreme
              Court later declared the residual clause unconstitutional.

McArthur, 850 F.3d at 938.
                                             6
       As Oslund points out, while the Eighth Circuit did treat an earlier version of

Minnesota’s burglary statute as falling within the enumerated offenses clause in Sonczalla

and Constantine, those cases were decided after Oslund’s sentencing and thus provide

little insight into the relevant legal environment when he was sentenced. The same is true

of the district court cases cited by the government, which were decided after Constantine.

See United States v. Pape, No. 12-CR-0251, 2017 WL 235178, at *3 (D. Minn. Jan. 18,

2017); White v. United States, No. CR 13-0041, 2016 WL 8970338, at *1 (D. Minn. June

23, 2016); Crandall v. United States, No. CR 02-190, 2016 WL 3512137 (D. Minn. June

22, 2016). Those cases establish only that some courts after Sonczalla and Constantine

treated Minnesota burglary as falling within the enumerated offenses clause of § 924(e).2

The Court will therefore turn to discussion of the residual clause at the time of Oslund’s

sentencing to determine whether the sentencing court could have relied on that clause and,

if so, whether it is more likely than not that it did.

       In United States v. Solomon, the Eighth Circuit held that, “in the context of the

definition of second-degree burglary,” attempted second-degree burglary “carries a serious

potential risk of physical injury to another” and thus was a violent felony under the residual

clause of § 924(e). 998 F.2d 587, 590 (8th Cir. 1993). Later, in United States v. Hascall,




       2
         The government also cites DeRoo v. United States, where the Eighth Circuit stated that
“burglary is considered a violent felony under [§ 924(e)].” 223 F.3d 919, 926 (8th Cir. 2000).
However, the court in DeRoo stated only that it relied on § 924(e), not whether it relied on the
enumerated offenses clause or the residual clause. Similarly, in United States v. Rodriguez, the
court merely noted that the petitioner did not contest that his prior convictions for third-degree
burglary in Minnesota were violent felonies under § 924(e). No. C2-89-56, 1998 WL 1780629, at
*1 (D.N.D. Oct. 15, 1998).


                                                7
the court relied on Solomon to hold that second-degree burglary of a commercial building

was a violent felony under the “otherwise clause” of U.S.S.G. § 4B1.2.3 Hascall, 76 F.3d

902, 904 (8th Cir. 1996). The court explained that “[s]econd-degree burglary is at least as

dangerous as attempted second-degree burglary” and that “[t]he otherwise clause of section

4B1.2 is identical to the [residual] clause of section 924(e).” Id. The court thus made clear

that it considered second-degree burglary to be a violent felony under the residual clause

of § 924(e) and the otherwise clause of § 4B1.2.4

       Finally, the Court finds it significant that, in the period after Taylor and before

Constantine, courts in this circuit did not explicitly address whether Minnesota burglary fit

within the generic definition set out in Taylor. The Court agrees with Oslund that, because

Hascall and Solomon identified Minnesota burglary as a violent felony under the residual

clause, courts at the time of Oslund’s sentencing could forego considering whether it also

fit within the generic definition.

       As such, the background legal environment shows that Minnesota second-degree

burglary was considered a “violent felony” under the residual clause at the time of Oslund’s

sentencing in 2005. The background environment does not show with the same clarity that

Minnesota burglary was also considered a violent felony under the enumerated offenses

       3
           The government argues that Hascall is inapposite because it involved commercial
burglary rather than burglary of a dwelling. The Court disagrees. The court in Hascall relied on
its prior holding that attempted second-degree burglary in Minnesota is a violent felony under the
residual, or “otherwise” clause, of § 924(e). 76 F.3d at 904 (citing United States v. Solomon, 998
F.2d 587, 590 (8th Cir. 1993)). Hascall’s finding that commercial burglary was also a violent
felony was an extension of Solomon’s holding, not a limitation of it. See id.
         4
           See also United States v. Mohr, 407 F.3d 898, 901 (8th Cir. 2005) (“Our court has
reasoned that since burglary always creates a serious potential risk of physical injury to another,
it qualifies as a crime of violence.”) (internal quotations omitted).


                                                8
clause. Accordingly, the Court finds that Oslund has demonstrated that it is more likely

than not that the sentencing court relied on the residual clause in applying the ACCA’s

sentencing enhancement.5


                                        CONCLUSION

       Based on the foregoing, and all the files, records, and proceedings herein, the Court

finds that Petitioner Oslund has demonstrated by a preponderance of the evidence that the

sentencing court relied on the residual clause in finding that his prior conviction for second-

degree burglary was a “violent felony” under § 924(e) and in applying the ACCA’s

sentencing enhancement.

                                            ORDER

       The Clerk of Court is directed to transmit this Memorandum Opinion to Michael E.

Gans, Clerk of Court for the Eighth Circuit Court of Appeals, for review by the panel

considering this case.


DATED: July 17, 2019                                    ____s/John R. Tunheim___
at Minneapolis, Minnesota.                                 JOHN R. TUNHEIM
                                                                Chief Judge
                                                        United States District Court




       5
         The Court will not reconsider its findings with respect to the concurrent sentence
doctrine at this time.
                                                9
